Title: To Thomas Jefferson from James Madison, 4 August 1825
From: Madison, James
To: Jefferson, Thomas


                        dear Sir
                        
                            
                            Aug. 4. 1825
                        
                    Having but little hope that Judge Dade will accept the place offered him, & having occasionally heard Mr Lomax  of Fredg spoken of favorably , I sought an occasion yesterday of learning more of him from Judge Barbour (without  disclosing My object ) who has long been at the same Bar with him, and is otherwise well acquainted with his character. The Judge considers him as a man of  solid talents & a well informed Lawyer,  with an advantageous elocution. I asked whether  Lomax had extended his  studies beyond the ordinary municipal law, to  the law of nations and to a more philosophical view of the general subject of law. The judge said he could not answer that question, but thought his mind very capable of the task, and knew him to be habitually laborious in his application to the duties of his profession. Nothing was said on the subject of political Economy.  nor did the Judge  know the extent of Mr L’s classical attainments.From the same & from other sources, I have understood that Mr Lomax is of amiable disposition, polished manners, and of the best habits of every sort: and that he has been a uniform and sound patriot.  He is at the age of about forty.I have thought it proper to make this communication as the basis of further enquiries which you may have opportunities of making.We had the pleasure of hearing a few days ago that your health  continues to improve.affecly yours
                        J. M.
                    